Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 requires “rotating the substrate support assembly having a plurality of substrate support surface aligned with x number of spatially separated isolated chambers” and thereafter “each substrate support surface rotates (360/x) degrees in a first direction to the adjacent substrate support surface.”  It is unclear how each support surface rotates to the adjacent substrate support surface as it’s apparent from the claim language that the adjacent substrate support surface is also rotating (due to the claim language “each substrate support surface rotates”).  In other words, the claims require the a substrate support surface to rotate to the adjacent substrate support; however, when each support moves, its unclear how it can 
Claims 9 and 14 include similar language and therefore similarly rejected.
Dependent claims are rejected as be dependent on defective claims and not curing the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20070215036 by Park et al. with US Patent Application Publication 20150200110 by Li et al.
Park discloses a method comprising: providing a processing chamber comprising x number of spatially separated isolated processing stations,  rotating a substrate support assembly having a plurality of substrate support surfaces aligned with the x number of spatially separated isolated processing stations rx so that each substrate support surface rotates (360/x) degrees in a first direction to an adjacent substrate support surface, r being a whole number greater than or equal to 1;  and rotating the substrate support assembly rx times so that each substrate support surface rotates (360/x) degrees in a second direction to the adjacent substrate support surface. 
 Here, Park discloses a multichamber ALD process including a stepwise rotation of the substrate (rotate in the first direction) sequentially through different reaction zones, i.e. processing chambers, including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  Therefore, taking the disclosure of this reference, it would have been obvious to determine the optimum rotation in the first direction (including full rotation) and second direction (second opposite rotation to expose in reverse order) to achieve the desired sequence of exposure (see e.g. Figures 7A-7C).  
Park discloses a multichamber ALD process; however, fails to disclose the independent temperatures as claimed.  However, Li, also discloses a multichamber ALD process/apparatus with rotation discloses each section of the chamber can have the same or different temperatures.  Therefore, taking the references collectively, it would have been obvious to one 
Claim 2:  Park discloses various number of chambers, including those that are encompassed by the claims as drafted (Figures 5A-5F).
Claims 3-4:  Park discloses a situation where the rotating is performed any number of times to provide the desired thickness (0063) as well as full rotation, i.e. rx, where x is the number of chamber (i.e. 4) and whole number is 1 (i.e. rotate in first direction 4 times) and therefore taking the level of one ordinary skill in the art it would have been obvious to have the optimum number of rotations to expose the substrate to the desired sequence of chambers.
Claim 5:   Park discloses the plurality of substrate support surfaces are substantially coplanar (see e.g. Figure 4B).
Claim 6:  Li discloses the substrate support is controlled using a heater (0089) and therefore using a heater in the support would have been obvious as a known method for independently controlling the temperature.
Claim 7:  Li discloses controlling one or more of the processing chamber temperature or the processing station temperatures (0089).
Claim 8:  Park discloses controlling the movement (i.e. rotation) and therefore would necessarily encompass controlling the speed of rotation (0016, 0087).  At the very least, controlling the speed would have been obvious as such is directly related to the movement of the platform.
Claim 9:  Park and Li make obvious the claim as drafted for the reasons set forth above as it relates to claim 1 and 3-4.  Specifically, the claims are comprising language and the method as outlined by Park would encompass performing the rotations as claimed in both the first and second direction when used during multiple processes on multiple wafer (first wafer processed and rotated first direction and back, second wafer processed in first direction, including two times and the back).  Additionally, Park discloses rotation is back and forth rotation (0046) and the distinction between m and n rotations are not specified and Park discloses using any number of wafer chamber sequences and thus determination of the appropriate rotations would have been obvious as predictable to expose the substrate to the desired gas exposure and deposition.
Claim 10-14:  These limitations are specifically addressed above.
Claim 15:  Park and Li discloses all that is taught above with respect to the claim requirements.  Additionally, Park discloses at each processing station, exposing a top surface of the at least one wafer to a process condition to form a film having a substantially uniform thickness (0058-0064).
Claim 16:  Park discloses step-wise rotation such that the wafer is stationary at each processing chamber when film is being formed (versus continuous rotation), (0046, 0058-0064).
Claims 17-20:  These limitations are specifically addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718